


Exhibit 10.68
CLIFFS NATURAL RESOURCES INC. [AUSTRALIA]


2012 PARTICIPANT GRANT
UNDER THE
AMENDED AND RESTATED CLIFFS 2007 INCENTIVE EQUITY PLAN


Effective March 12, 2012 (“Date of Grant”), the Compensation and Organization
Committee (“Committee”) of the Board of Directors of Cliffs Natural Resources
Inc. (“Company”) hereby offers to grant to _____________________
(“Participant”), an employee of the Company or of a Subsidiary of the Company,
                         (        ) Performance Shares and an additional
                     (        ) Restricted Share Units covering the incentive
period commencing January 1, 2012 and ending December 31, 2014 (“Incentive
Period”) under the Amended and Restated Cliffs 2007 Incentive Equity Plan, as
amended (“Plan”) of the Company.
Such Grant shall be subject to the Terms and Conditions of the 2012 Participant
Grants under the Plan approved by the Committee at its March 12, 2012 meeting
(“Terms and Conditions”) and provided to the Participant.
To accept this grant of Performance Shares and Restricted Share Units, you must
sign this letter and return it to the Company at [insert delivery address] by no
later than 5:00 pm (Perth time) on the date that is 28 days from the date of
this letter. You will not receive any Performance Shares or Restricted Share
Units unless your signed copy of this letter is received by the Company by this
time (or any later time the Company allows). Please keep a signed copy for your
records.
Failure to return your signed copy of this letter by the time stipulated will be
treated as declining this offer unless the Company, in its absolute discretion,
determines to extend the time for returning your signed copy of this letter.
At any time from the date of this letter until the time specified above by which
you are required to return your signed copy of this letter, you may request the
Australian dollar equivalent of the Market Value Price (as defined in the Terms
and Conditions) of shares in the Company by contacting Cliffs’ Director, Global
Compensation, Erica Regan, on + 216-694-5276 or by email at




--------------------------------------------------------------------------------




Erica.Regan@CliffsNR.com. The Director, Global Compensation will provide to you
in writing (preferably by email) the Australian dollar equivalent of the Market
Value Price of Shares as at the date of your request. The Australian dollar
equivalent of the Market Value Price will be based on the exchange rate
published by Oanda Corporation as of the date of the request. The Company, and
Cliffs Natural Resources Pty Ltd, undertakes to provide this information to you
within three business days of your request.
CLIFFS NATURAL RESOURCES INC.
(“Company”)
 
 
 
Joseph A. Carrabba
Chairman, President & CEO



The undersigned Participant hereby acknowledges receipt of the Terms and
Conditions, hereby declares that he/she has read the Terms and Conditions,
agrees to the Terms and Conditions, and accepts the Performance Shares and
Restricted Share Units granted hereunder subject to the Terms and Conditions and
the Plan.
 
 
Name of Participant
 
 
Date



Return a signed copy of this 2012 Participant Grant to the Company indicating
receipt and acceptance of the 2012 Participant Grant and the Terms and
Conditions of the 2012 Participant Grants under the Amended and Restated Cliffs
2007 Incentive Equity Plan, as amended.






--------------------------------------------------------------------------------




CLIFFS NATURAL RESOURCES INC. [AUSTRALIA]


TERMS AND CONDITIONS OF
THE 2012 PARTICIPANT GRANTS
UNDER THE
AMENDED AND RESTATED CLIFFS 2007 INCENTIVE EQUITY PLAN


The Compensation and Organization Committee of the Board of Directors of Cliffs
Natural Resources Inc. (the “Company”) hereby establishes the Terms and
Conditions of the 2012 Participant Grants (“Grants” or individually “Grant”)
under the Amended and Restated Cliffs 2007 Incentive Equity Plan, as amended
(“Plan”) as follows:


ARTICLE 1.
Definitions
All terms used herein with initial capital letters shall have the meanings
assigned to them in a Grant or the Plan and the following additional terms, when
used herein with initial capital letters, shall have the following meanings:
1.1    “Market Value Price” shall mean the latest available closing price of a
Share of the Company or the latest available closing price per share of a common
share of each of the entities in the Peer Group, as the case may be, on the New
York Stock Exchange or other recognized market if the stock does not trade on
the New York Stock Exchange at the relevant time.
1.1    “Non-Qualified Deferred Compensation Plans” shall mean the Company’s
Voluntary Non-Qualified Deferred Compensation Plan, its 2012 Non-Qualified
Deferred Compensation Plan, or any other similar non-qualified deferred
compensation plan sponsored by the Company or its Subsidiaries.

1

--------------------------------------------------------------------------------




1.2    “Peer Group” shall mean the group of companies, as more particularly set
forth on attached Exhibit A, against which the Relative Total Shareholder Return
of the Company is measured over the Incentive Period.
1.3    “Performance Objectives” shall mean for the Incentive Period the
predetermined objectives of the Company with respect to the Relative Total
Shareholder Return goal established by the Committee and reported to the Board,
as more particularly set forth on attached Exhibit B.
1.4    “Performance Shares Earned” shall mean the number of Shares of the
Company (or cash equivalent) earned by a Participant following the conclusion of
an Incentive Period in which one or more of Company Performance Objectives was
met at the “Threshold” level or a higher level, as determined under Section 2.3.
1.5    “Relative Total Shareholder Return” shall mean for the Incentive Period
the Total Shareholder Return of the Company compared to the Total Shareholder
Return of the Peer Group, as more particularly set forth on attached Exhibit C.
1.6    “Share Ownership Guidelines” shall mean the Cliffs Natural Resources Inc.
Directors’ and Officers’ Share Ownership Guidelines, as amended from time to
time, which encourage such Directors and Officers to hold a meaningful stake in
the Company.
1.7    “Total Shareholder Return” or “TSR” shall mean for the Incentive Period
the cumulative return to shareholders of the Company and to the shareholders of
each of the entities in the Peer Group during the Incentive Period, measured by
the change in Market Value Price per share of a Share of the Company plus
dividends (or other distributions, excluding franking credits) reinvested over
the Incentive Period and the change in the Market Value Price per share of the
common share of each of the entities in the Peer Group plus dividends (or other
distributions, excluding franking credits) reinvested over the Incentive Period,
determined on the

2

--------------------------------------------------------------------------------




last business day of the Incentive Period compared to a base measured by the
average Market Value Price per share of a Share of the Company and of a common
share of each of the entities in the Peer Group on the last business day of the
year immediately preceding the Incentive Period. Dividends (or other
distributions, excluding franking credits) per share are assumed to be
reinvested in the applicable stock on the last business day of the quarter
during which they are paid at the then Market Value Price per share, resulting
in a fractionally higher number of shares owned at the market price.


ARTICLE 2.
Grant and Terms of Performance Shares
2.1    Grant of Performance Shares. Pursuant to the Plan, the Company, by action
of the Committee, has granted to the Participant the number of Performance
Shares as specified in the Grant, without dividend equivalents, effective as of
the Date of Grant.
2.2    Issuance of Performance Shares. The Performance Shares covered by the
Grant and these Terms and Conditions shall only result in the issuance of Shares
(or cash or a combination of Shares and cash, as decided by the Committee in its
sole discretion), if at all, only after the completion of the Incentive Period
and only if such Performance Shares are earned as provided in Section 2.3 of
this Article 2.
2.3    Performance Shares Earned. Performance Shares Earned, if any, shall be
based upon the degree of achievement of the Company Performance Objectives, all
as more particularly set forth in Exhibit B, with actual Performance Shares
Earned interpolated between the performance levels shown on Exhibit B, as
determined and certified by the Committee as of the end of the Incentive Period.
In no event, shall any Performance Shares be earned with

3

--------------------------------------------------------------------------------




respect to achievement by the Company in excess of the allowable maximum as
established under the Performance Objectives.
2.4    Calculation of Payout of Performance Shares. The Performance Shares
granted shall be earned as Performance Shares Earned based on the degree of
achievement of the Performance Objectives established for the Incentive Period.
The percentage level of achievement determined for each Performance Objective
shall be multiplied by the number of Performance Shares granted to determine the
actual number of Performance Shares Earned. The calculation as to whether the
Company has met or exceeded the Performance Objectives shall be determined and
certified by the Committee in accordance with the Grant and these Terms and
Conditions.
2.5    Payment of Performance Shares.
(a)    The Payment of Performance Shares Earned shall be made in the form of
Shares (or cash or a combination of Shares and cash, as decided by the Committee
in its sole discretion), and shall be paid after the determination and
certification by the Committee of the level of attainment of the Performance
Objectives (the calculation of which shall have been previously reviewed by an
independent accounting professional), but in any event no later than 2-1/2
months after the end of the Incentive Period, unless the date of payment is
deferred by the Participant pursuant to, and in compliance with, the terms of
the Company’s Non-Qualified Deferred Compensation Plans. In the event that all
or any portion of the Performance Shares Earned shall be paid in cash, the cash
equivalent of one Performance Share Earned shall be equal to the Fair Market
Value of the one share of common stock of the Company on the last trading day of
the Incentive Period ends. Notwithstanding the foregoing, no Performance Shares
granted hereunder, may be paid in cash in lieu of Shares to any Participant who
is subject to the Share Ownership Guidelines unless and until such Participant
is either in

4

--------------------------------------------------------------------------------




compliance with, or no longer subject to, such Share Ownership Guidelines,
provided, however, that the Committee may withhold Shares to the extent
necessary to satisfy federal, state, local or foreign income tax withholding
requirements, as described in Section 5.2. In addition, the Committee may
restrict 50% of the Shares to be issued in satisfaction of the total Performance
Shares Earned, before income tax withholding, so that they cannot be sold by
Participant unless immediately after such sale the Participant is in compliance
with the Share Ownership Guidelines that are applicable to the Participant at
the time of sale.
(b)    Any payment of Performance Shares Earned to a deceased Participant shall
be paid to the beneficiary designated by the Participant on the Designation of
Death Beneficiary attached as Exhibit D and filed with the Company. If no such
beneficiary has been designated or survives the Participant, payment shall be
made to the estate of a Participant. A beneficiary designation may be changed or
revoked by a Participant at any time, provided the change or revocation is filed
with the Company.
(c)    Prior to payment, the Company shall only have an unfunded and unsecured
obligation to make payment of Performance Shares Earned to the Participant. The
Performance Shares covered by the Grant and these Terms and Conditions that have
not yet been earned as Performance Shares Earned, and any interests of the
Participant with respect thereto, are not transferable other than by completion
of the Designation of Death Beneficiary attached as Exhibit D or pursuant to the
laws of descent and distribution.
2.6    Death, Disability, Retirement, or Other.
(a)    With respect to Performance Shares granted to a Participant whose
employment is terminated because of the Participant’s death or Disability during
the Incentive Period, the Performance Shares shall Vest 100% at target
performance level in the event of the death or Disability of the Participant and
delivery of Performance Shares Earned shall be made

5

--------------------------------------------------------------------------------




to the Participant (or the Participant’s beneficiary or estate in the case of
death) at the time specified in Section 2.5(a).
(b)    With respect to Performance Shares granted to a Participant whose
employment is terminated because of the Participant’s Retirement or termination
by the Company not for Cause during the Incentive Period, the Performance Shares
shall Vest pro-rata upon the Retirement of such Participant or termination of
the Participant’s employment by the Company not for Cause. The Participant shall
receive at the time specified in Section 2.5(a) as Performance Shares Earned,
the number of Performance Shares as is determined after the end of the Incentive
Period under Sections 2.3 and 2.4, prorated based upon the number of full months
between January 1, 2012 and the date the Participant ceased to be employed by
the Company compared to the thirty-six (36) months in the Incentive Period.
(c)    In the event a Participant voluntarily terminates employment prior to
December 31, 2014 for a reason other than those specified in Sections 2.6(a) or
(b), or is terminated by the Company for Cause prior to the date of payment of
Performance Shares Earned, the Participant shall forfeit all right to any
Performance Shares that would have been earned under the Grant and these Terms
and Conditions.


ARTICLE 3.
Grant and Terms of Restricted Share Units
3.1    Grant of Restricted Share Units. Pursuant to the Plan, the Company has
granted to the Participant the number of Restricted Share Units as specified in
the Grant, without dividend equivalents, effective as of the Date of Grant.
3.2    Condition of Payment. The Restricted Share Units covered by the Grant and
these Terms and Conditions shall only result in the payment in Shares of the
Company equal in

6

--------------------------------------------------------------------------------




number to the Restricted Share Units if the Participant remains in the employ of
the Company or a Subsidiary throughout the Incentive Period.
3.3    Payment of Restricted Share Units.
(a)    Payment of Restricted Share Units shall be made in the form of Shares and
shall be paid at the same time as the payment of Performance Shares Earned
pursuant to Section 2.5(a), provided, however, in the event no Performance
Shares are earned, then the Restricted Share Units shall be paid in Shares at
the time the Performance Shares would normally have been paid. Notwithstanding
the foregoing, in the event of Retirement or termination not for Cause, the
restrictions on a number of Restricted Share Units equal to the tax payable by
the Participant in relation to the Grant arising as a result of Retirement or
termination not for Cause shall be removed at the time of Retirement or
termination not for Cause (enabling that number of the Restricted Share Units to
be paid within one month of Retirement or termination not for Cause) and the
remaining amount paid at the same time as the payment of Performance Shares
Earned pursuant to Section 2.5(a). The Committee may restrict 50% of the Shares
to be issued in satisfaction of the total Restricted Share Units, before income
tax withholding, so that they cannot be sold by Participant unless immediately
after such sale the Participant is in compliance with the Share Ownership
Guidelines that are applicable to the Participant at the time of sale.
(b)    Any payment of Restricted Share Units to a deceased Participant shall be
paid to the beneficiary designated by the Participant on the Designation of
Death Beneficiary attached as Exhibit D and filed with the Company. If no such
beneficiary has been designated or survives the Participant, payment shall be
made to the estate of a Participant. A beneficiary designation may be changed or
revoked by a Participant at any time, provided the change or revocation is filed
with the Company.

7

--------------------------------------------------------------------------------




(c)    Prior to payment, the Company shall only have an unfunded and unsecured
obligation to make payment of Restricted Share Units to the Participant. The
Restricted Share Units covered by the Grant and these Terms and Conditions that
have not yet been earned, and any interests of the Participant with respect
thereto, are not transferable other than by completion of the Designation of
Death Beneficiary attached as Exhibit D or pursuant to the laws of descent and
distribution.
3.4    Death, Disability, Retirement or Other.
(a)    With respect to Restricted Share Units granted to a Participant whose
employment is terminated because of the Participant’s death or Disability during
the Incentive Period, the Restricted Share Units shall Vest 100% in the event of
death or Disability of the Participant and delivery of the Restricted Share
Units shall be made to the Participant (or the Participant’s beneficiary or
estate in the case of death) at the time specified in Section 3.3(a).
(b)    With respect to Restricted Share Units granted to a Participant whose
employment is terminated because of the Participant’s Retirement, or termination
by the Company not for Cause during the Incentive Period, the Restricted Share
Units shall Vest pro-rata and Participant (or the Participant’s beneficiary or
estate in the case of death) shall receive at the time specified in Section
3.3(a) the number of Shares as calculated in Section 3.2, prorated based upon
the number of full months between January 1, 2012 and the date the Participant
ceased to be employed by the Company compared to the thirty-six (36) months in
the Incentive Period.
(c)    In the event a Participant voluntarily terminates employment, for any
reason other than those specified in Section 3.4(a), prior to December 31, 2014
or is terminated by the Company for Cause prior to December 31, 2014, all
Restricted Share Units (or portions

8

--------------------------------------------------------------------------------




thereof) which have not been paid in cash or distributed in the form of Shares,
whether Vested or not, are automatically forfeited immediately upon termination
of employment.


ARTICLE 4.
Other Terms Common to Performance Shares and Restricted Share Units
4.1    Non-Compete and Confidentiality.
(a)    A Participant shall not render services for any organization or engage
directly or indirectly in any business which is a competitor of the Company or
any Affiliate of the Company, or which organization or business is or plans to
become prejudicial to or in conflict with the business interests of the Company
or any Affiliate of the Company or distribute any secret or confidential
information belonging to the Company or any Affiliate of the Company.
(b)    Failure to comply with subsection (a) above will cause a Participant to
forfeit the right to Performance Shares and Restricted Share Units and require
the Participant to reimburse the Company for the taxable income received or
deferred on Performance Shares that become payable to the Participant and on
Restricted Share Units that have been paid out in Shares within the 90-day
period preceding the Participant’s termination of employment.
(c)    Failure of the Participant to repay to the Company the amount to be
reimbursed in subsection (b) above within three days of termination of
employment will result in the offset of said amount from the Participant’s
account balance in the Company’s Non-Qualified Deferred Compensation Plans, if
applicable (at the time that the amounts owed under the Company’s Non-Qualified
Deferred Compensation Plans are scheduled for payment), and/or from any accrued
salary or vacation pay owed at the date of termination of employment or from
future earnings payable by the Participant’s next employer. If applicable, such
offset shall be deemed to constitute the payment due to him or her under the
Company’s Non-Qualified

9

--------------------------------------------------------------------------------




Deferred Compensation Plans in accordance with the time and form of payment
specified under such plan and the immediate repayment to the Company of the
amounts owed under these Terms and Conditions.
4.2    Change in Control. In the event a Change in Control (as defined in the
Plan) occurs, all Performance Shares granted to a Participant for Incentive
Periods which have not ended before the Change in Control shall, notwithstanding
any preceding provisions of these Terms and Conditions to the contrary,
immediately become Performance Shares Earned valued at the target performance
level specified in Exhibit B on a one-to-one basis regardless of the actual
achievement of the Performance Objectives. All Performance Shares, if any,
granted to a Participant for an Incentive Period which ended before the Change
in Control, and which have not been paid in accordance with Section 2.5, will be
deemed to be Performance Shares Earned to the extent and only to the extent that
they became Performance Shares Earned as of the end of the Incentive Period
based upon the Performance Objectives for the Incentive Period. The value of all
Performance Shares Earned, including ones for Incentive Periods which have
already ended, shall be paid in cash based on the Fair Market Value of the
Shares determined on the date the Change in Control occurs. Also, in the event
of a Change in Control, all Restricted Share Units granted for all periods shall
become nonforfeitable and shall be paid in cash based on the Fair Market Value
of an equivalent number of Shares determined on the date the Change in Control
occurs. All payments with respect to Performance Shares and Restricted Share
Units shall be made within 10 days of the Change in Control.



10

--------------------------------------------------------------------------------




ARTICLE 5.
General Provisions
5.1    Compliance with Law. The Company shall make reasonable efforts to comply
with all applicable federal and state securities laws; provided, however,
notwithstanding any other provision of the Grant and these Terms and Conditions,
the Company shall not be obligated to issue any Shares pursuant to the Grant and
these Terms and Conditions if the issuance or payment thereof would result in a
violation of any such law; provided, however, that the Shares will be issued at
the earliest date at which the Company reasonably anticipates that the issuance
of the Shares will not cause such violation.
5.2    Withholding Taxes. To the extent that the Company is required to withhold
federal, state, local or foreign taxes in connection with any payment of
Performance Shares Earned or Restricted Share Units to a Participant under the
Plan, the Company shall withhold the minimum amount of taxes which it determines
it is required by law or required by the terms of the Plan to withhold in
connection with any recognition of income incident to this Plan payable in cash
or Shares to a Participant or beneficiary. In the event of a taxable event
occurring with regard to Shares on or after the date that the Shares become
nonforfeitable, the Company shall reduce the Shares owed to the Participant or
beneficiary by the fewest number of such Shares owed to the Participant or
beneficiary such that the Fair Market Value of such Shares shall equal (or
exceed by not more than the Fair Market Value of a single Share) the
Participant’s or other person’s “Minimum Withholding Tax Liability” resulting
from such recognition of income. The Company shall pay cash equal to such Fair
Market Value to the appropriate taxing authority for purposes of satisfying such
withholding responsibility. If a distribution or other event does not result in
any withholding tax liability as a result of the Participant’s election to be
taxed at an earlier date or for any other reason, the Company shall not reduce
the Shares owed to the

11

--------------------------------------------------------------------------------




Participant or beneficiary. For purposes of this paragraph, a person’s “Minimum
Withholding Tax Liability” is the product of: (a) the aggregate minimum
applicable federal and applicable state and local income withholding tax rates
on the date of a recognition of income incident to the Plan; and (b) the Fair
Market Value of the Shares recognized as income to the Participant or other
person determined as of the date of recognition of income, or other taxable
amount under applicable statutes.
5.3    Continuous Employment. For purposes of the Grant and these Terms and
Conditions, the continuous employment of the Participant with the Company shall
not be deemed to have been interrupted, and the Participant shall not be deemed
to have ceased to be an employee of the Company, by reason of the transfer of
his employment among the Company and its Subsidiaries or an approved leave of
absence to the extent authorized by the Plan.
5.4    Relation to Other Benefits. Any economic or other benefit to the
Participant under the Grant and these Terms and Conditions or the Plan shall not
be taken into account in determining any benefits to which the Participant may
be entitled under any profit-sharing, retirement or other benefit or
compensation plan maintained by the Company or a Subsidiary and shall not affect
the amount of any life insurance coverage available to any beneficiary under any
life insurance plan covering employees of the Company or a Subsidiary.
5.5    These Terms and Conditions Subject to Plan. The Performance Shares and
Restricted Share Units granted under the Grant and these Terms and Conditions
and all of the terms and conditions hereof are subject to all of the terms and
conditions of the Plan, a copy of which is available upon request.
5.6    Amendments. The Plan, the Grant and these Terms and Conditions can be
amended at any time by the Company. Any amendment to the Plan shall be deemed to
be an amendment to the Grant and these Terms and Conditions to the extent that
the amendment is

12

--------------------------------------------------------------------------------




applicable hereto. Except for amendments necessary to bring the Plan, the Grant
and these Terms and Conditions into compliance with current law including all
applicable tax laws, no amendment to either the Plan, the Grant or these Terms
and Conditions shall adversely affect the rights of the Participant under the
Grant and the Grant and these Terms and Conditions without the Participant’s
consent.
5.7    Severability. In the event that one or more of the provisions of the
Grant and these Terms and Conditions shall be invalidated for any reason by a
court of competent jurisdiction, any provision so invalidated shall be deemed to
be separable from the other provisions hereof, and the remaining provisions
hereof shall continue to be valid and fully enforceable.
5.8    Governing Law. The Grant and these Terms and Conditions shall be
construed and governed in accordance with the laws of the State of Ohio.
These Terms and Conditions are hereby adopted this 12th day of March, 2012 by
the members of the Compensation and Organization Committee of the Board of
Directors of Cliffs Natural Resources Inc.


/s/ James Kirsch
James Kirsch
 
/s/ Francis McAllister
Francis McAllister
 
/s/ Barry J. Eldridge
Barry J. Eldridge
 
/s/ Janice K. Henry
Janice K. Henry
 
/s/ Roger Phillips
Roger Phillips




13

--------------------------------------------------------------------------------




EXHIBITS




Exhibit A        Peer Group
Exhibit B        Performance Objectives
Exhibit C        Relative Total Shareholder Return
Exhibit D        Beneficiary Designation

14

--------------------------------------------------------------------------------




Exhibit A
PEER GROUP
(2012 - 2014)
The Peer Group will be the constituents as defined by the S&P Metals and Mining
ETF Index on the last day of trading of the Incentive Period. Any constituent
that underwent a restructuring or similar structural change or event resulting
in a significant distortion of performance results for the Incentive Period will
be excluded from the Peer Group.
    
The value of the stock of a Peer Group company will be determined in accordance
with the following:


1.
If the stock is listed on an exchange in the U.S. or Canada, then the value on
such exchange will be used;



2.
Otherwise, if the stock is traded in the U.S. as an American Depositary Receipt,
then the value of the ADR will be used; or



3.
Otherwise, the value on the exchange in the country where the company is
headquartered will be used.




15

--------------------------------------------------------------------------------




Exhibit B
PERFORMANCE OBJECTIVES
(2012 - 2014)
The Performance Objective of the Company is based on Relative Total Shareholder
Return (share price plus reinvested dividends) over the three-year Incentive
Period from January 1, 2012 to December 31, 2014. Achievement of the Relative
Total Shareholder Return objective shall be determined by the Total Shareholder
Return of the Company relative to the Peer Group. Achievement shall be
determined against the scale set forth in the Table Below:
 
Performance Level
Performance Factor
Threshold
Target
Maximum
 
 
 
 
Relative TSR
35th percentile
55th percentile
75th percentile
Payout For Relative TSR
50%
100%
200%
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 


16

--------------------------------------------------------------------------------




Exhibit C
RELATIVE TOTAL SHAREHOLDER RETURN
(2012 - 2014)
Relative Total Shareholder Return for the Incentive Period is calculated as
follows:
1.
The Total Shareholder Return as defined in Section 1.8 of these Terms and
Conditions for the Incentive Period for the Company shall be compared to the
Total Shareholder Return for each of the entities within the Peer Group for the
Incentive Period. The results shall be ranked to determine the Company’s
Relative Total Shareholder Return percentile ranking compared to the Peer Group.

2.
The Company’s Relative Total Shareholder Return for the Incentive Period shall
be compared to the Relative Total Shareholder Return Performance target range
established for the Incentive Period.

3.
The Relative Total Shareholder Return performance target range has been
established for the 2012-2014 Incentive Period as follows:



Performance Level
 
2012-2014 
Relative Total Shareholder Return Percentile Ranking
Maximum
 
75th Percentile
Target
 
55th Percentile
Threshold
 
35th Percentile




17

--------------------------------------------------------------------------------




GRANT YEAR 2012


Exhibit D


BENEFICIARY DESIGNATION


In accordance with the Amended and Restated Cliffs 2007 Incentive Equity Plan,
as amended (“Plan”), my 2012 Participant Grant (“Grant”), and the 2012 Terms and
Conditions (“Terms and Conditions”), I hereby designate the person(s) indicated
below as my beneficiary(ies) to receive any payments under the Plan, Grant, and
Terms and Conditions after my death.


Name:
 
Address:
 
 
 
 
 



Social Sec. Nos. of Beneficiary(ies)
 
Relationship(s)
 
Date(s) of Birth
 



In the event that the above-named beneficiary(ies) predecease(s) me, I hereby
designate the following person(s) as beneficiary(ies):


Name:
 
Address:
 
 
 
 
 



Social Sec. Nos. of Beneficiary(ies)
 
Relationship(s)
 
Date(s) of Birth
 



I hereby expressly revoke all prior designations of beneficiary(ies), reserve
the right to change the beneficiary(ies) herein designated and agree that the
rights of said beneficiary(ies) shall be subject to the terms of the Plan,
Grant, and these Terms and Conditions. In the event that there is no beneficiary
living at the time of my death, I understand that the payments under the Plan,
Grant, and these Terms and Conditions will be paid to my estate.
 
 
 
Date
 
(Signature)
 
 
 
 
 
 
 
 
(Print or type name)


18